 



Exhibit 10.2
 
 
AMETEK, INC.
2004 EXECUTIVE DEATH BENEFIT PLAN
 
Amended and Restated Effective January 1, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1. Purpose and Effective Date   1  
1.01.
      Purpose   1
1.02.
      Effective Date   1 Article 2. Definitions and Construction   2  
2.01.
      Definitions   2
2.02.
      Construction   5 Article 3. Eligibility and Participation   6  
3.01.
      Eligibility and Participation   6
3.02.
      Change in Employment Status   6 Article 4. Retirement Benefit   7  
4.01.
      Nature of Benefit   7
4.02.
      Accounts   7
4.03.
      Timing of Credits; Withholding   9
4.04.
      Vesting of Accounts   9
4.05.
      Forfeiture   9
4.06.
      Statement of Accounts   9 Article 5. Death Benefit   10  
5.01.
      Nature of Benefit   10
5.02.
      Benefit Amounts   10
5.03.
      Vesting of Death Benefit   10
5.04.
      Forfeiture   10 Article 6. Payment of Plan Benefits   11  
6.01.
      Timing of Benefit Payments   11
6.02.
      Form of Payment   12
6.03.
      Administrative Acceleration or Delay of Payment   12
6.04.
      Withholding   13
6.05.
      Payment to Guardian   13
6.06.
      Effect of Payment   13 Article 7. Beneficiary Designation   14  
7.01.
      Beneficiary Designation   14
7.02.
      Changing Beneficiary   14
7.03.
      No Beneficiary Designation   14

      AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
  Table of Contents

 



--------------------------------------------------------------------------------



 



              Article 8. Administration   15  
8.01.
      Committee; Duties   15
8.02.
      Agents   15
8.03.
      Binding Effect of Decisions   15
8.04.
      Indemnity of Committee   15
8.05.
      Election of Committee After Change in Control   15 Article 9. Claims
Procedure   16  
9.01.
      Claim   16
9.02.
      Denial of Claim   16
9.03.
      Review of Claim   16
9.04.
      Final Decision   16
9.05.
      Claims for Disability Benefits   17 Article 10. Amendment and Termination
of Plan   18  
10.01.
      Amendment   18
10.02.
      Company’s Right to Terminate   18 Article 11. Miscellaneous   19  
11.01.
      Hypothetical Accounts   19
11.02.
      Company Obligation   19
11.03.
      Trust Fund   19
11.04.
      Nonassignability   19
11.05.
      Not a Contract of Employment   20
11.06.
      Protective Provisions   20
11.07.
      Governing Law   20
11.08.
      Severability   20
11.09.
      Headings   20
11.10.
      Notice   20
11.11.
      Successors   21

      AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
  Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE AND EFFECTIVE DATE

1.01.   Purpose.       This AMETEK, Inc., 2004 Executive Death Benefit Plan (the
“Plan”) is intended to provide an additional benefit to a select group of
management and highly compensated employees of AMETEK, Inc., and certain of its
subsidiaries, either in the form of a Retirement Benefit (as set forth in
Article 4) or in the form of a Death Benefit (as set forth in Article 5), but
not both. If a Participant retires from the Company after attaining early or
normal retirement eligibility, he will receive a Retirement Benefit equal to the
value of an Account maintained for the Participant under the Plan. In contrast,
if a Participant dies while actively employed by the Company and otherwise
eligible to participate in the Plan (or after suffering a disability but before
attaining eligibility for normal retirement), his Beneficiary(ies) will receive
a Death Benefit in the form of fixed monthly installment payments until the
month during which the Participant would have attained age 80.       The
Retirement Benefit and the Death Benefit are mutually exclusive: no Death
Benefit will be paid on behalf of a Participant who receives a Retirement
Benefit, and no Retirement Benefit will be paid on behalf of a Participant if a
Death Benefit is paid on that Participant’s behalf. A Participant who Separates
from Service (not on account of his death or Disability) before attaining early
or normal retirement eligibility will not receive any benefit under the Plan and
no Plan benefit will be paid on his behalf, unless the Participant is
involuntarily terminated without Cause within two years following a Change in
Control of the Company.   1.02.   Effective Date.       The Plan is effective as
of January 1, 2004, although this amendment and restatement is effective
January 1, 2005. Because no benefits under the Plan were vested as of December
31, 2004, no benefits under the Plan are treated as grandfathered for purposes
of section 409A of the Code.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)

Page1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01.   Definitions.       For the purpose of this Plan, the following terms
shall have the meanings set forth below, unless the context clearly indicates
otherwise:

  (a)   Account. “Account” means the hypothetical account maintained on the
books of the Company, used solely to calculate the Retirement Benefit payable to
each Participant under this Plan, as set forth in Section 4.02.     (b)  
Article. “Article” means an article of the Plan.     (c)   Beneficiary.
“Beneficiary” means the person, persons or entity as designated by the
Participant, entitled under Article 7 to receive any Plan benefits payable after
the Participant’s death.     (d)   Board. “Board” means the Board of Directors
of AMETEK, Inc.     (e)   Cause. “Cause” means (1) misappropriation of funds,
(2) habitual insobriety or substance abuse, (3) conviction of a felony or crime
involving moral turpitude, or (4) gross negligence in the performance of duties,
which gross negligence has had a material adverse effect on the business,
operations, assets, properties, or financial condition of the Company.     (f)  
Change in Control. A “Change in Control” shall occur if:

  (1)   Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such Person or group
of Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one Person or more than one Person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or group of Persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such Person or group of Persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of additional control or stock of the
Company by the same Person or group of Persons shall not cause a Change in
Control of the Company; or

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)

Page2



--------------------------------------------------------------------------------



 



  (3)   A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

  (4)   Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(f)(4), if the assets are
transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (D)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person of group of persons described in Section 2.01(f)(4)(C), above.

For purposes of this Section 2.01(f), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.
For purposes of this Section 2.01(f), the following terms shall have the
meanings set forth below:

  (1)   “Company” shall mean AMETEK, Inc., except that, if a Participant is
employed by a majority-controlled subsidiary of the Company, for purposes of
Sections 2.01(f)(1), 2.01(f)(2), and 2.01(f)(4), “Company” shall mean such
subsidiary.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 3



--------------------------------------------------------------------------------



 



  (2)   “Person” shall mean any individual or individuals other than the
Participant, his affiliates and associates, the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

  (g)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(h)   Committee. “Committee” means the Committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 8.     (i)   Company.
“Company” means AMETEK, Inc., a Delaware corporation, and any directly or
indirectly affiliated subsidiary corporations, any other affiliate designated by
the Board, or any successor to the business of any such entity.     (j)   Death
Benefit. “Death Benefit” means the benefit paid on behalf of a Participant in
accordance with Article 5.     (k)   Determination Date. “Determination Date”
means the last business day of each Plan Year.     (l)   Disability.
“Disability” means a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months that (1) renders a Participant unable
to engage in any substantial gainful activity or (2) results in a Participant
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.
The Committee shall determine the existence of Disability, in its sole
discretion, and may rely on advice from a medical examiner satisfactory to the
Committee in making the determination. A Participant will also be considered
disabled if he has been determined to be totally disabled by the Social Security
Administration. The term “Disability” is intended to comply with section
409A(a)(2)(C) of the Code and shall be interpreted to permit a Participant to
take a distribution in any circumstance that would be permitted under section
409A(a)(2)(C) of the Code.     (m)   Early Retirement. “Early Retirement” means
the Separation from Service with the Company by the Participant after attaining
age fifty-five (55) with at least five (5) Years of Service and before attaining
age sixty-five (65).     (n)   ERISA. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.     (o)   Life Insurance Policies.
“Life Insurance Policies” means the life insurance policies maintained by the
Company for the purpose of measuring the Retirement Benefits, if any, payable
under this Plan. Such Life Insurance Policies shall be owned by and payable to
the Company; the Participants shall have no rights or interest in the Policies
or any benefits from the Policies, even if a Policy is payable

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 4



--------------------------------------------------------------------------------



 



      upon the death of the Participant. The Life Insurance Policies shall be
used solely as method to measure the Retirement Benefits, if any, payable under
this Plan, and the Participants shall have no greater interest in any benefit
under this Plan than that of an unsecured creditor of the Company.

  (p)   Limited Participant. “Limited Participant” means a Participant whose
benefits under the Plan are limited pursuant to Section 3.02 after the Committee
determines that the Participant’s employment position is no longer at a level
that warrants full participation in the Plan.     (q)   Normal Retirement.
“Normal Retirement” means the Separation from Service with the Company of the
Participant on or after attaining age sixty-five (65), or as otherwise
determined by the Board in its sole discretion.     (r)   Participant.
“Participant” means any employee who is eligible and has become a participant
pursuant to Section 3.01. Such employee shall remain a Participant in this Plan
until such time as all benefits payable under this Plan have been paid in
accordance with the provisions hereof.     (s)   Plan. “Plan” means this AMETEK,
Inc., 2004 Executive Death Benefit Plan, as it may be amended from time to time.
    (t)   Plan Year. “Plan Year” means the calendar year.     (u)   Retirement
Benefit. “Retirement Benefit” means the account-based benefit payable to a
Participant at Early Retirement or Normal Retirement, as described in Article 4.
    (v)   Section. “Section” means a section of the Plan.     (w)   Separation
from Service. “Separation from Service” or “Separates from Service” means
separation from service from the Company within the meaning of section 409A of
the Code.     (x)   Year of Service. “Year of Service” means the 12-month period
following the date that the Participant first performs an hour of service for
the Company and each consecutive 12-month period following the anniversary of
that date that is completed before the Participant Separates from Service.

2.02.   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 5



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01.   Eligibility and Participation.       Eligibility to participate in the
Plan shall be limited to that select group of management and/or highly
compensated employees of the Company whom the Committee designated as eligible
to participate in the Plan as of January 1, 2004. Eligibility and participation
shall be frozen to new participants after that date.   3.02.   Change in
Employment Status.       If the Committee determines that a Participant’s
position is no longer at a level that warrants reward through participation in
this Plan, but does not terminate the Participant’s employment with Company, the
Participant shall become a Limited Participant whose benefits under this Plan
shall be limited to the Account balance as of the date so specified by the
Committee, which shall be adjusted each subsequent year that the Participant
remains an active employee of the Company (and does not again become employed in
a position that warrants full participation in the Plan) by the lesser of
(a) the amount of the Annual Allocation that the Participant would have received
had he remained in his former position or (b) the interest that the Participant
would have received had he terminated his employment.       If the Committee
determines that a Participant’s position has risen to a level that warrants
additional reward under the Plan, the Committee may, in its sole discretion,
adjust the Participant’s benefits under this Plan pursuant to Section 4.02(a)(1)
by increasing the Participant’s Percentage Allocation for that Plan Year and any
subsequent year.       If the Committee, in its sole discretion, determines that
the Participant no longer qualifies as a member of a select group of management
or highly compensated employees, as determined in accordance with ERISA, the
Committee may, in its sole discretion, take such action as it deems necessary to
preserve the status of the Plan as a “top hat” plan under ERISA.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 6



--------------------------------------------------------------------------------



 



ARTICLE 4. RETIREMENT BENEFIT

4.01.   Nature of Benefit.       A Participant’s Retirement Benefit under the
Plan shall be equal to the value of an Account that shall be maintained for his
benefit on the Company’s records. A Participant’s Account shall be only
hypothetical in nature, and nothing in this Plan shall be construed to grant any
rights or interests in any asset of the Company, including the Life Insurance
Policies, to any Participant. The Life Insurance Policies (even if payable on
the death of the Participant) are used solely as a method to measure the Annual
Allocations to be added to Participants’ accounts. The Participants shall at all
times remain general, unsecured creditors of the Company with respect to the
benefits payable under this Plan.       The Retirement Benefit under the Plan is
mutually exclusive with the Death Benefit under the Plan (which is described in
Article 5). No Retirement Benefit shall be paid to or on behalf of any
Participant if a Death Benefit has been or will be paid on behalf of such
Participant.   4.02.   Accounts.       The Company shall maintain a hypothetical
account on behalf of each Participant in the Plan. The opening balance in each
Participant’s Account shall be zero dollars, and the balance in each
Participant’s Account shall increase or decrease each year as follows—

  (a)   Annual Allocations. Each Participant shall receive an Annual Allocation
on each Determination Date on which the Participant is either (1) actively
employed by the Company and otherwise eligible to participate in the Plan,
(2) an inactive employee of the Company by reason of a Disability and not yet
eligible for Normal Retirement, or (3) a former employee who terminated service
with the Company under the Early or Normal Retirement provisions and has not yet
had payments commence under this Plan. As provided in Section 3.02, if the
Participant is actively employed by the company as a Limited Participant, the
Participant shall receive an Annual Allocation only if the amount of the Annual
Allocation is less than the amount of interest he could receive pursuant to
Section 4.02(b).         The amount of the Annual Allocation for each
Participant entitled to receive an Annual Allocation shall be the product of the
Participant’s Percentage Allocation and the Aggregate Policy Gain for the Plan
Year that ends on the applicable Determination Date. For this purpose—

  (1)   A Participant’s “Percentage Allocation” means the percentage identified
for such Participant at the time he commences participation in the Plan. Once a
Participant’s Percentage Allocation is established, it shall not be changed
unless the Participant is notified in writing that his Percentage Allocation is
being changed because—

  (A)   the Participant’s employment responsibilities have changed such that an
adjustment of the Participant’s Percentage Allocation is warranted to reflect
the Participant’s new level of responsibilities; or

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 7



--------------------------------------------------------------------------------



 



  (B)   the number of Participants in the Plan or the Life Insurance Policies
have changed or are about to change in such a manner that it is necessary to
modify the Participant’s Percentage Allocation in order to maintain his level of
benefits.

If an individual ceases to be eligible to receive an Annual Addition (by reason
of Separation from Service, death, or otherwise), his Percentage Allocation for
all years after he ceases to be eligible to receive an Annual Addition shall
revert to the Company and shall not be reallocated among some or all of the
remaining Plan Participants unless the Committee determinates that a
reallocation is appropriate.

  (2)   The “Aggregate Policy Gain” for any given Plan Year means the sum of—

  (A)   the annual gains or losses on all of the Life Insurance Policies
determined as of the most recent policy anniversary date of each of the Life
Insurance Policies in accordance with FASB Technical Bulletin 85-4, and     (B)
  any death benefits received by the Company from the Life Insurance Policies
during the Plan Year, which are in excess of the sum of (1) and (2), minus
(3) where:

  (1)   equals the greater of the premiums paid or the cash value of the Life
Insurance Policy related to the deceased Participant as of the most recent
Determination Date;     (2)   equals the  present value of the benefits to be
received under this Plan by the deceased Participant’s beneficiaries, as
determined by the Committee in its sole discretion; and,     (3)   equals the
Account balance of the deceased Participant as of the most recent Determination
Date.  

(By way of example: if the anniversary date of a Life Insurance Policy is
December 28th, the gain/loss on the policy will be determined as of each
December 27th; the amount of that gain/loss shall be added to the gain/loss of
all other listed policies to determine the Aggregate Policy Gain on
December 31st, the end of the Plan Year.  Such amount will then be used to
determine the Annual Allocation as of December 31st.  If, in that same year, a
death benefit of $500,000 has been paid to the Company as a result of the death
of an insured Participant, the cash value on that Participant’s policy as of the
most recent Determination Date was $100,000, the Participant’s Account balance
at that time was $50,000, and the Committee determines that, under the terms of
this Plan, the beneficiaries of that Participant are entitled to a benefit of
$300,000 on a present value basis, then $150,000 shall be included in the
Aggregate Policy Gain.)

  (b)   Interest. Each Participant shall receive interest on each Determination
Date on

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 8



--------------------------------------------------------------------------------



 



which he does not receive an Annual Allocation. The amount of interest for each
such Participant shall be the product of the Participant’s Account balance on
the applicable Determination Date and the interest rate in effect under section
417(e) of the Code on such Determination Date.

  (c)   Distributions. Each Account shall be reduced by the amount of each
benefit payment made from that Account since the prior Determination Date.

4.03.   Timing of Credits; Withholding.       Any Annual Allocations, interest,
and distributions shall be credited to (or debited from) the appropriate Account
at the time and as provided by the Committee. Any withholding of taxes or other
amounts that is, in the discretion of the Committee, required by local, state or
federal law shall be withheld from amounts otherwise payable to the Participant
to the maximum extent possible, and any remaining amount shall reduce the amount
credited to the Participant’s Account in a manner specified by the Committee.  
4.04.   Vesting of Accounts.       Each Participant shall become 100% vested in
his Account upon the earliest to occur of the following—

  (a)   Separation from Service with the Company pursuant to either an Early
Retirement or a Normal Retirement;     (b)   dying while actively employed by
the Company as a Limited Participant; or     (c)   incurring an involuntary
Separation from Service from the Company for any reason other than for Cause
within the two-year period immediately following a Change in Control.

A Participant whose employment terminates for any reason before he has become
100% vested in his Account in accordance with this Section 4.04 (including the
Participant’s death while actively employed by the Company (as other than a
Limited Participant) or while disabled and not yet eligible for Normal
Retirement) shall forfeit his entire interest in his Account. If a Participant
dies while actively employed by the Company, he shall receive a Death Benefit
pursuant to Article 5, except that a Participant who dies while actively
employed by the Company as a Limited Participant shall receive a Retirement
Benefit pursuant to Section 3.02 and not a Death Benefit.

4.05.   Forfeiture.       The Committee may cause a forfeiture with respect to
all or any portion of the Participant’s Retirement Benefit (whether or not
vested) if the Committee determines that the Participant has been terminated for
Cause.   4.06.   Statement of Accounts.       The Committee shall give to each
Participant a statement showing the balance in the Participant’s Account on an
annual basis.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 9



--------------------------------------------------------------------------------



 



ARTICLE 5. DEATH BENEFIT

5.01.   Nature of Benefit.       A Participant’s Death Benefit under the Plan
shall be a series of equal monthly installment payments that are payable if the
Participant dies (a) while actively employed by the Company if the Participant
is not a Limited Participant at the time of his death or (b) before reaching
eligibility for Normal Retirement if the Participant has a Disability. A
Participant’s right to a Death Benefit shall not be construed to grant any
rights or interests in any asset of the Company, including the Life Insurance
Policies, to any Participant. The Life Insurance Policies (even if payable on
the Participant’s death) are used solely as a method to measure the Annual
Allocations to be added to Participants’ Accounts for purposes of valuing their
Retirement Benefits and have no relationship with the Death Benefit provided
under the Plan. The Participants shall at all times remain general, unsecured
creditors of the Company with respect to the benefits payable under this Plan.  
    The Death Benefit under the Plan is mutually exclusive with the Retirement
Benefit under the Plan (as described in Article 4). No Death Benefit shall be
paid on behalf of any Participant if a Retirement Benefit has been or will be
paid to or on behalf of such Participant.   5.02.   Benefit Amounts.       The
Death Benefit payable upon the death of a Participant shall be a monthly benefit
equal to four thousand, one hundred and sixty-six dollars and sixty seven cents
($4,166.67) per month beginning in the month after the month during which the
Participant dies and ending in the month during which the Participant would have
attained age eighty (80).   5.03.   Vesting of Death Benefit.       Each
Participant shall become 100% vested in his Death Benefit upon his death
(a) while actively employed by the Company if the Participant is not a Limited
Participant at the time of his death or (b) before reaching eligibility for
Normal Retirement if the Participant has a Disability.   5.04.   Forfeiture.

  (a)   Any portion of a Participant’s Death Benefit that does not vest in
accordance with Section 5.03 shall be forfeited on the date the Participant
Separates from Service or dies, whichever occurs earlier, except that a
Participant who has a Disability shall not forfeit his Death Benefit before
Normal Retirement.     (b)   The Participant’s entire Death Benefit shall be
forfeited if a Retirement Benefit becomes payable to or on the behalf of the
Participant in accordance with Article 4.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 10



--------------------------------------------------------------------------------



 



ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01.   Timing of Benefit Payments.

  (a)   Retirement Benefit.

  (1)   Retirement. A Participant who Separates from Service with the Company
pursuant to an Early Retirement or Normal Retirement shall receive his
distribution on the first day of the month coincident with or next following the
later of (A) the date that the Participant attains age sixty-five (65) or
(B) the first date that is more than six (6) months after the date of the
Participant’s Separation from Service, provided that if the Participant dies
after Separation from Service on or after attaining age 65 and before the date
that is six (6) months after the date of the Participant’s Separation from
Service, the Retirement Benefit shall be paid on the first day of the month
coincident with or next following the date of the Participant’s death. The
Participant may request a later distribution in accordance with Section 6.02(a).
If a Participant requests a later distribution, Annual Allocations shall be
credited to his Account in accordance with Section 4.02(a) until he begins to
receive his distribution, and then interest shall be credited to his Account in
accordance with Section 4.02(b) until his Account is fully distributed.     (2)
  Disability. A Participant who has suffered a Disability before his eligibility
for Normal Retirement shall receive the Retirement Benefit on the first day of
the month coincident with or next following the date that the Participant
attains age sixty-five (65). The Participant may request a later distribution in
accordance with Section 6.02(a). If a Participant requests a later distribution,
interest shall be credited to his Account in accordance with Section 4.02(b)
until his Account is fully distributed.     (3)   Change in Control. A
Participant whose employment is involuntarily terminated for any reason other
than for Cause within two (2) years following a Change in Control shall receive
his distribution on the first day of the month coincident with or next following
the date that is six (6) months after the date of his Separation from Service,
provided that if the Participant dies after Separation from Service and before
the date that is six (6) months after the date of the Participant’s Separation
from Service, the Retirement Benefit shall be paid on the first day of the month
coincident or next following the date of the Participant’s death.     (4)  
Death of a Limited Participant. The Beneficiaries of a Participant who is
actively employed as a Limited Participant on the date of his death shall
receive the Limited Participant’s Account balance in the form of a lump sum on
the first day of the month coincident with or next following the date of the
Limited Participant’s death.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 11



--------------------------------------------------------------------------------



 



  (b)   Death Benefit.

The Death Benefit payable on behalf of a Participant shall be paid monthly
beginning on the first day of the month coincident with or next following the
date on which the Participant dies.

6.02.   Form of Payment.

  (a)   Retirement Benefit.         The Retirement Benefit payable to any
Participant shall be paid in a lump sum unless the Participant elects to receive
his Retirement Benefit in annual installments or in the form of a lump sum on a
date later than the date provided under Section 6.01(a)(1) or Section 6.01(a)(2)
and such election—

  (1)   is not effective until at least twelve (12) months after the date on
which the election is made,     (2)   defers the first payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would otherwise have been made,     (3)   is not made less
than twelve (12) months before the date of the first scheduled payment,     (4)
  does not result in the Participant’s Retirement Benefit commencing after the
later of (A) the Participant’s Separation from Service or (B) the Participant’s
attaining age 70; and     (5)   does not result in any part of a Participant’s
Retirement Benefit being paid after the earlier of (A) the fifteenth (15th) year
after the Participant’s Separation from Service or (B) the Participant’s
attaining age 85.

If the Participant dies after his retirement under this Plan, the Company shall
pay to the Participant’s Beneficiaries the remaining unpaid Account balance at
the same time and in the same manner as if the Participant had survived.

  (b)   Death Benefit.         The Death Benefit payable on behalf of any
Participant shall be paid in equal monthly installments that begin as provided
in Section 6.01(b) and end in the month in which the Participant would have
attained age 80.

6.03.   Administrative Acceleration or Delay of Payment.       A payment is
treated as being made on the date that it is due under the Plan if the payment
is made (a) no earlier than thirty (30) days before the due date specified by
the Plan or (b) on a date later than the due date specified by the Plan that is
either (1) in the same Plan Year (for a payment whose specified due date is on
or before September 30) or (2) by the fifteenth

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 12



--------------------------------------------------------------------------------



 



(15th) day of the third calendar month following the date specified by the Plan
(for a payment whose specified due date is on or after October 1).

6.04.   Withholding.       The Company shall withhold from any payment made
pursuant to this Plan any taxes the Company reasonably believes are required to
be withheld from such payments under local, state, or federal law.   6.05.  
Payment to Guardian.       If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.   6.06.   Effect of Payment.       The full payment of
the applicable benefit under this Article 6 shall completely discharge all
obligations on the part of the Company to the Participant (and the Participant’s
Beneficiary) with respect to the operation of this Plan, and the Participant’s
(and Participant’s Beneficiary’s) rights under this Plan shall terminate.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 13



--------------------------------------------------------------------------------



 



ARTICLE 7. BENEFICIARY DESIGNATION

7.01.   Beneficiary Designation.       Each Participant shall have the right, at
any time prior to complete distribution of the Participant’s vested Account, to
designate one (1) or more persons or entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan shall be paid in the event of the
Participant’s death. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only if filed with the
Committee during the Participant’s lifetime.   7.02.   Changing Beneficiary.    
  Any Beneficiary designation may be changed without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Committee during the Participant’s lifetime.   7.03.   No Beneficiary
Designation.       If any Participant fails to designate a Beneficiary in the
manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 14



--------------------------------------------------------------------------------



 



ARTICLE 8. ADMINISTRATION

8.01.   Committee; Duties.       This Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons, who may also
be Participants in this Plan, and are named as the initial Committee in this
Plan or as subsequently appointed by the Board or its delegee, except in the
event of a Change in Control as provided in Section 8.05 below. The Committee
shall have the full discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as they may arise in such administration, and (b) establish and maintain
an investment policy for the Life Insurance Policies, select appropriate
investment options to implement the investment policy, monitor the performance
of such investment options, and change the selection of investment options from
time to time in a manner consistent with the objectives of the investment
policy. A Committee member who is also a Participant in this Plan shall be
prohibited from voting on any matter which may, in the opinion of the balance of
the Committee, directly affect the Committee member’s rights or benefits under
this Plan. A majority vote of the Committee members permitted to vote shall
control any decision.   8.02.   Agents.       The Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Company.   8.03.   Binding Effect of Decisions.       The decision or action of
the Committee with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.   8.04.   Indemnity of Committee.  
    The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense (including counsel fees) or
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any action or failure to act
with respect to this Plan on account of such member’s service on the Committee,
except in the case of gross negligence or willful misconduct.   8.05.   Election
of Committee After Change in Control.       After a Change in Control, vacancies
on the Committee shall be filled by majority vote of the remaining Committee
members and Committee members may be removed only by such a vote. If no
Committee members remain, a new Committee shall be elected by majority vote of
the Participants in the Plan immediately preceding such Change in Control. No
amendment shall be made to Article 8 or other Plan provisions regarding
Committee authority with respect to the Plan without prior approval by the
Committee.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 15



--------------------------------------------------------------------------------



 



ARTICLE 9. CLAIMS PROCEDURE

9.01.   Claim.       Any person or entity claiming a benefit under the Plan
(hereinafter referred to as “Claimant”) shall present the request in writing to
the Corporate Human Resources Department, which shall respond in writing as soon
as practical, but not later than ninety (90) days after receipt of the claim,
unless the Corporate Human Resources Department notifies the Claimant that
special circumstances require an additional period of time (not to exceed
90 days) to review the claim properly.   9.02.   Denial of Claim.       If the
claim or request is denied, the written notice of denial shall state:

  (a)   the reasons for denial, with specific reference to the Plan provisions
on which the denial is based;     (b)   a description of any additional material
or information required and an explanation of why it is necessary; and     (c)  
an explanation of the Plan’s claim review procedure, including a statement of
the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim is denied (in whole or in part) on appeal.

9.03.   Review of Claim.       Any Claimant whose claim or request is denied or
who has not received a response within the time limits set forth above may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or, in the event Claimant has not received a timely response,
within 60 days after the date the Corporate Human Resources Department was
required to respond to the claim under Section 9.01. The claim or request shall
be reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   9.04.   Final
Decision.       The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 16



--------------------------------------------------------------------------------



 



9.05.   Claims for Disability Benefits.       To the extent required by law, the
Committee shall develop alternative claims procedures that shall apply with
respect to claims for Disability benefits.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 17



--------------------------------------------------------------------------------



 



ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

10.01.   Amendment.       The Committee may at any time amend the Plan by
written instrument executed by all Committee members, notice of which shall be
given to all Participants and to any Beneficiary receiving installment payments,
subject to the following:

  (a)   Preservation of Account Balance. No amendment shall reduce the amount
accrued in any Account as of the date such notice of the amendment is given.    
(b)   Changes in Interest Rate. No amendment shall retroactively reduce the rate
of interest which had been credited to a Participant’s Account.     (c)   Change
in Control. Notwithstanding the foregoing, the Plan may not be amended in any
material respect, except as is provided below in Section 10.02, during the two
(2) year period following a Change in Control.

10.02.   Company’s Right to Terminate.

  (a)   Termination. The Committee may at any time partially or completely
terminate the Plan. Any such termination must be made by written instrument
executed by the Committee and approved by the Board. In the event of complete
termination, the Plan shall cease to operate and the Company shall have the
right to accelerate payments of any vested Retirement Benefit or Death Benefit
to the appropriate Participant or Beneficiary pursuant to Section 10.02(b).    
(b)   Effect of Termination. Upon the complete termination of the Plan by the
Committee and termination of all arrangements sponsored by the Company that
would be aggregated with the Plan under section 409A of the Code, the Company
shall have the right, in its sole discretion, and notwithstanding any elections
made by the Participant, to pay the Participant’s Retirement Benefit or Death
Benefit in the form of a lump sum, to the extent permitted under section 409A of
the Code. All payments that may be made pursuant to this Section 10.02(b), shall
be made no earlier than the thirteenth (13th) month and no later than the
twenty-fourth (24th) month after the termination of the Plan. If the Company
exercises its discretion to accelerate payments under this Section 10.02(b), it
shall not adopt any new arrangement that would have been aggregated with the
Plan under section 409A of the Code within three (3) years following the date of
the Plan’s termination.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 18



--------------------------------------------------------------------------------



 



ARTICLE 11.MISCELLANEOUS

11.01.   Hypothetical Accounts.       Each account and investment established
under the Plan shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only. The accounts established under the Plan shall hold no
actual funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.   11.02.   Company Obligation.       The
Company shall not be required to fund any obligations under the Plan. Except as
provided in Section 11.03, any assets that may be accumulated by the Company to
meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.   11.03.   Trust Fund.       The Company shall be
responsible for the payment of all benefits provided under the Plan. Before a
Change in Control, at its discretion, the Company may establish one (1) or more
trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits. Following a Change in Control, the
Company shall establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits, and shall fund such trust with the full amount necessary to pay all
benefits that are reasonably expected to be payable under the Plan. Although
such a trust may be irrevocable, its assets shall be held for payment of all of
the Company’s general creditors in the event of insolvency and shall not be
located or transferred outside of the United States. To the extent any benefits
provided under the Plan are paid from any such trust, the Company shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of Company. No assets of the trust or the Company shall
become restricted to provide benefits under the Plan in connection with a change
in the Company’s financial health.   11.04.   Nonassignability.       Neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 19



--------------------------------------------------------------------------------



 



of a Participant’s or any other person’s bankruptcy or insolvency, except that
the Committee may recognize a domestic relations order in accordance with
procedures that it may establish for this purpose.

11.05.   Not a Contract of Employment.       This Plan shall not constitute a
contract of employment between Company and the Participant. Nothing in this Plan
shall give a Participant the right to be retained in the service of Company or
to interfere with the right of the Company to discipline or discharge a
Participant at any time.   11.06.   Protective Provisions.       A Participant
will cooperate with the Company by furnishing any and all information requested
by the Company, in order to facilitate the payment of benefits hereunder, and by
taking such physical examinations as the Company may deem necessary and taking
such other action as may be requested by the Company.   11.07.   Governing Law.
      The Plan shall be construed and enforced in accordance with applicable
federal law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).   11.08.  
Severability.       If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity, or unenforceability shall not affect any other provision of the Plan
or part thereof, each of which shall remain in full force and effect. In
addition, if any provision of the Plan shall be found to violate section 409A of
the Code or otherwise result in benefits under the Plan being subject to income
tax prior to distribution, such provision shall be void and unenforceable, and
the Plan shall be administered without regard to such provision.   11.09.  
Headings.       Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.  
11.10.   Notice.       Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered mail,
certified mail, or reputable overnight delivery service. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail or
overnight delivery, as of the date shown on the postmark on the receipt for
registration or certification or on the records of the overnight delivery
company. Mailed notice to the Committee shall be directed to the Company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in Company’s records.

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 20



--------------------------------------------------------------------------------



 



11.11.   Successors.       The provisions of this Plan shall bind and inure to
the benefit of Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of Company, and successors of any
such corporation or other business entity.

                  AMETEK, INC.    
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
      Henry J. Policare    
 
           
 
  DATE:  11-1-07    
 
           
 
                ATTEST    
 
           
 
  BY:   /s/ Kathryn E. Sena    
 
           
 
      Corporate Secretary    

AMETEK, Inc., 2004 Executive Death Benefit Plan (Restated January 1, 2005)
Page 21